711 N.W.2d 749 (2006)
474 Mich. 1111
Cassandra DAVIS, Personal Representative of the Estate of Elsie Baxter, Deceased, Plaintiff-Appellee,
v.
BOTSFORD GENERAL HOSPITAL, Defendant-Appellant.
Docket No. 129403, COA No. 250880.
Supreme Court of Michigan.
April 13, 2006.
On order of the Court, the application for leave to appeal the May 24, 2005 judgment of the Court of Appeals, 2005 WL 1224617, is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.